     Case 1:21-cv-01019-DAD-BAM Document 4 Filed 08/11/21 Page 1 of 3


 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT
 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7    WILLIAM J. GRADFORD,                               Case No. 1:21-cv-01019-DAD-BAM
 8                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         REGARDING DISMISSAL OF ACTION FOR
 9            v.                                         FAILURE TO OBEY A COURT ORDER
10    UNITED STATES DISTRICT COURT,                      (Doc. 2)
      EASTERN DISTRICT OF CALIFORNIA,
11                                                       FOURTEEN-DAY DEADLINE
                         Defendant.
12

13
            Plaintiff William J. Gradford, proceeding pro se, filed the instant action on June 28, 2021.
14
     (Doc. 1.) On July 1, 2021, Plaintiff was ordered to either submit a long form in forma pauperis
15
     (“IFP”) application, or pay the $402.00 filing fee within thirty (30) days of the Court’s order.
16
     (Doc. No. 3). Plaintiff was warned that failure to comply with the Court’s order would result in a
17
     recommendation for dismissal of this action. (Id.) More than thirty days have passed since service
18
     of the Court’s order and Plaintiff has not filed the proper IFP application, paid the filing fee, or
19
     otherwise complied with the Court’s order.
20
            Local Rule 110 provides that “[f]ailure . . . of a party to comply with these Rules or with
21
     any order of the Court may be grounds for imposition by the Court of any and all sanctions . . .
22
     within the inherent power of the Court.” District courts have the inherent power to control their
23
     dockets and “[i]n the exercise of that power they may impose sanctions including, where
24
     appropriate, . . . dismissal.” Thompson v. Hous. Auth., 782 F.2d 829, 831 (9th Cir. 1986). A
25
     court may dismiss an action, with prejudice, based on a party’s failure to prosecute an action,
26
     failure to obey a court order, or failure to comply with local rules. See, e.g., Ghazali v. Moran, 46
27
     F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet,
28
                                                         1
     Case 1:21-cv-01019-DAD-BAM Document 4 Filed 08/11/21 Page 2 of 3


 1   963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring

 2   amendment of complaint); Malone v. U.S. Postal Serv., 833 F.2d 128, 130–33 (9th Cir. 1987)

 3   (dismissal for failure to comply with court order).

 4             In determining whether to dismiss an action, the Court must consider several factors: (1)

 5   the public’s interest in expeditious resolution of litigation; (2) the Court’s need to manage its

 6   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of

 7   cases on their merits; and (5) the availability of less drastic sanctions. Henderson v. Duncan, 779

 8   F.2d 1421, 1423 (9th Cir. 1986); see also In re Phenylpropanolamine (PPA) Products Liability

 9   Litigation, 460 F.3d 1217, 1226 (9th Cir. 2006) (standards governing dismissal for failure to

10   comply with court orders). These factors guide a court in deciding what to do and are not

11   conditions that must be met in order for a court to take action. Id. (citation omitted).

12             A civil action may not proceed absent the submission of either the filing fee or an

13   application to proceed in forma pauperis. 28 U.S.C. §§ 1914, 1915. As Plaintiff has failed to pay

14   the filing fee, file the proper application to proceed in forma pauperis or otherwise responded to

15   the Court’s order, the Court is left with no alternative but to dismiss this action. This action can

16   proceed no further without Plaintiff’s cooperation and compliance with the Court’s order.

17   Moreover, the matter cannot simply remain idle on the Court’s docket, unprosecuted, awaiting

18   Plaintiffs’ compliance.

19             Accordingly, the Court HEREBY RECOMMENDS that this action be DISMISSED,

20   without prejudice, for Plaintiff’s failure to comply with the Court’s order, failure to pay the filing
21   fee or submit the proper applications to proceed in forma pauperis and failure to prosecute this

22   action.

23             These Findings and Recommendations will be submitted to the United States District

24   Judge assigned to the case, as required by 28 U.S.C. § 636(b)(l). Within fourteen (14) days after

25   being served with these findings and recommendations, Plaintiffs may file written objections with

26   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and
27   Recommendations.” Plaintiffs are advised that the failure to file objections within the specified

28   time may result in the waiver of the “right to challenge the magistrate’s factual findings” on
                                                         2
     Case 1:21-cv-01019-DAD-BAM Document 4 Filed 08/11/21 Page 3 of 3


 1   appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

 2   F.2d 1391, 1394 (9th Cir. 1991)).

 3
     IT IS SO ORDERED.
 4

 5      Dated:    August 11, 2021                           /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
